
	
		I
		111th CONGRESS
		1st Session
		H. R. 4394
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Ms. Pingree of Maine
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Foreign Affairs and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for a phased ban on decabrominated
		  diphenylether and mixtures or products containing that chemical, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Decabromine Elimination and Control
			 Act of 2009.
		2.Ban on decaBDE,
			 decaBDE mixtures, and decaBDE productsBeginning January 1, 2013, it shall be
			 unlawful for any entity to produce for distribution in commerce, distribute in
			 commerce, import, or export—
			(1)decaBDE;
			(2)decaBDE mixtures;
			 or
			(3)decaBDE
			 products.
			3.Phasing in of
			 ban
			(a)Report of
			 decaBDE activity during 2009Not later than 90 days after the date of
			 enactment of this Act, each entity who, during 2009, engaged in any activity
			 that will be prohibited under paragraph (1) or (2) of section 2 shall report to
			 the Administrator of the Environmental Protection Agency (hereinafter in this
			 Act referred to as the Administrator), in such form and detail
			 as the Administrator requires in order to carry out this Act, the
			 following:
				(1)Each such activity
			 engaged in with regard to decaBDE, including the amount of decaBDE used in that
			 activity.
				(2)Each such activity
			 engaged in with regard to decaBDE mixtures, including the amount of such
			 mixtures used in that activity.
				(b)Establishment of
			 quotas for each entityNot later than 15 days after receiving a
			 report from an entity under subsection (a), the Administrator shall establish
			 an annual quota for that entity for each activity that entity reports, in
			 accordance with the following:
				(1)For activities
			 with regard to decaBDE, each such annual quota shall be equal to the amount of
			 decaBDE reported to have been used in that activity.
				(2)For activities
			 with regard to decaBDE mixtures, each such annual quota shall be equal to the
			 amount of such mixtures reported to have been used in that activity.
				(c)Only entities
			 with quotas able To engage in activitiesNot later than 90 days after the date of
			 enactment of this Act, it shall be unlawful for any entity to engage in an
			 activity that will be prohibited under paragraph (1) or (2) of section 2 if the
			 Administrator has not established an annual quota for that entity for that
			 activity.
			(d)Annual
			 quotasDuring each year shown
			 on the left column of the table below, it shall be unlawful for any entity to
			 engage in an activity with regard to an amount of decaBDE or decaBDE mixture
			 that exceeds the percentage, shown on the right column of the table below, of
			 the annual quota established for that entity for that activity:
				
					
						
							2010100 percent
							
							2011 66 percent
							
							201233 percent.
							
						
					
				
			4.Reporting during
			 phase outBeginning on the
			 date that is 1 year after the date on which an entity reports an activity under
			 section 3(a), that entity shall submit to the Administrator an annual report on
			 that activity, in such manner as the Administrator determines
			 appropriate.
		5.Disclosure of
			 information regarding decaBDE products
			(a)In
			 generalBeginning on the date
			 of enactment of this Act, any entity that produces for distribution in
			 commerce, distributes in commerce, imports, or exports decaBDE, decaBDE
			 mixtures, or decaBDE products shall disclose to any entity that receives such
			 decaBDE, decaBDE mixtures, or decaBDE products that such decaBDE, decaBDE
			 mixtures, or decaBDE products contain decaBDE.
			(b)decaBDE
			 productsNot later than 1 year after the date of enactment of
			 this Act, any entity that produces for distribution in commerce, distributes in
			 commerce, imports, or exports decaBDE products shall disclose to the
			 Administrator any articles that contain decaBDE.
			6.Enforcement
			 relating to violations
			(a)Same enforcement
			 mechanism as used for violations of section 15 of the Toxic Substances Control
			 ActThe same enforcement
			 procedures as would apply to a violation of section 15 of the Toxic Substances
			 Control Act shall apply to each violation of this Act.
			(b)Rules
				(1)The Administrator shall make rules to
			 enforce the annual quotas and ban of this Act on the production for
			 distribution in commerce, distribution in commerce, or importation of decaBDE,
			 decaBDE mixtures, or decaBDE products.
				(2)The President shall exercise the
			 authorities set forth in section 203 of the International Emergency Economic
			 Powers Act, consistent with the requirements of this Act, to enforce the annual
			 quotas and ban of this Act on the exportation of decaBDE, decaBDE mixtures, or
			 decaBDE products.
				(c)Citizens’ civil
			 actionsAny entity may
			 commence a civil action against any other entity that is alleged to be in
			 violation of this Act to restrain such violation. To the extent practicable,
			 such an action shall be handled in the same way as a civil action under section
			 7002 of the Solid Waste Disposal Act.
			7.Exceptions
			(a)Critical
			 usesA use of decaBDE,
			 decaBDE mixtures, or decaBDE products by the Armed Forces or the aviation
			 industry shall be exempt from the annual quotas or ban imposed by this Act if
			 the Administrator determines that there is not a feasible alternative to such
			 use. Such exemption shall be for a term of 5 years, and the Administrator may
			 renew such exemption only if the Administrator determines that there is not a
			 feasible alternative to such use at the time of such renewal.
			(b)Recycled
			 articlesA recycled article
			 that contains decaBDE shall be exempt from the annual quotas and ban imposed by
			 this Act, unless the Administrator determines by rule that the article poses a
			 threat to public health.
			(c)Resold
			 articlesThis Act does not
			 apply with regard to a decaBDE product subsequent to its first sale at retail.
			(d)Low
			 concentration articlesThe Administrator may by rule make
			 exemptions from this Act for articles that contain decaBDE in concentrations
			 that the Administrator determines to be unavoidable due to contamination of the
			 environment by decaBDE.
			8.Safer
			 alternatives
			(a)PolicyDecaBDE shall be replaced by safer
			 alternatives. For the purposes of this section, a ‘‘safer alternative’’ means a
			 substitute process, product, material, chemical, strategy, or combination of
			 these that serves a functionally equivalent purpose to decaBDE that, when
			 compared to decaBDE, would reduce the potential for harm to human health or the
			 environment.
			(b)ReplacementsWith regard to a use of decaBDE, decaBDE
			 mixtures, or decaBDE products, no chemical substance (as defined in section
			 3(2) of the Toxic Substances Control Act), mixture (as defined in section 3(8)
			 of the Toxic Substances Control Act) containing that chemical substance, or
			 article containing that chemical substance may be used in lieu thereof if the
			 Administrator determines that such chemical substance is a persistent,
			 bioaccumulative, and toxic chemical.
			(c)Studies and
			 notificationThe
			 Administrator shall require any entity who produces for distribution in
			 commerce a chemical substance that is a substitute for decaBDE to provide the
			 Administrator with all existing information about the hazard and exposure
			 characteristics of the chemical substance that—
				(1)is known to, in
			 the possession or control of, or reasonably ascertainable by the entity;
			 and
				(2)has not previously
			 been submitted to the Administrator. The Administrator shall require any such
			 entity to notify the Administrator not less than 90 days before new or existing
			 chemicals are introduced into interstate commerce for significant new uses as
			 substitutes for decaBDE.
				9.Report to
			 CongressThe Administrator
			 shall monitor, and, not later than December 31, 2014, submit a report to
			 Congress on, the production, use, and consumption of decaBDE. Such report shall
			 include data on production, use, and consumption of decaBDE in the United
			 States and on the environmental and economic effects of decaBDE.
		10.Relation to
			 other lawsNothing in this Act
			 affects the right of a State or local government to adopt or enforce any
			 regulation, requirement, or liability that is more stringent than a regulation,
			 requirement, or liability established by this Act.
		11.DefinitionsIn this Act:
			(1)The term decaBDE means
			 decabromodiphenyl ether, CAS No. 1163–19–5, either pure or in commercial
			 mixtures which are predominantly decabromodiphenyl ether.
			(2)The term decaBDE mixture
			 means any mixture (as defined in section 3(8) of the Toxic Substances Control
			 Act) containing decaBDE.
			(3)The term
			 decaBDE product means any article containing decaBDE.
			(4)The terms
			 distribute in commerce and distribution in
			 commerce have the meanings given such terms in section 3(4) of the
			 Toxic Substances Control Act.
			(5)The term
			 export means to engage in any of the actions that the President
			 has authority over under section 203 of the International Emergency Economic
			 Powers Act.
			(6)The term
			 first sale at retail means, with regard to an article, the first
			 occasion on which that article is sold to an end user.
			
